Citation Nr: 1501569	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-16 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1969 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran had a hearing before the Board in November 2014 and the transcript is of record.

The issue entitlement to a total disability rating based on individual unemployability (TDIU) (raised in the context of the initial disability rating claim) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained service treatment records, private treatment records, SSA records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations in July 2011, December 2011, and September 2013.  Taken together, the Board finds that the VA examinations are adequate, as they are based on consideration of the Veteran's prior medical history, and described his PTSD in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.


II. Higher Evaluation

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the applicable criteria, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

In a September 2011 rating decision, service connection for PTSD was granted and a 30 percent rating was assigned, effective March 24, 2011.  In a May 2012 rating decision, the RO increased the Veteran's disability rating to 50 percent.  The Veteran seeks a higher evaluation for his service connected PTSD.  

The Veteran was afforded a VA examination in July 2011.  The VA examiner noted that the Veteran exhibits a depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, and suicidal ideation. 

With regard to social functioning, the Veteran reported that he has been divorced three times, most recently to his wife of 19 years.  The Veteran stated that his most recent wife "couldn't put up with [his] anger, moods, wanting to be alone, and not wanting to do anything."  The Veteran also indicated that he is not involved in any social organizations; he has decreased social need, and suffers from social withdrawal, anxiety, and isolation.  The Veteran reported that he is a "loner."  The Veteran stated that he works as a mechanical assembler, but has difficulty with the social aspects of his job.  Specifically, he is irritable and argues with his peers.  He also has difficulty taking orders from supervisors, is socially withdrawn at work, and lacks energy and enthusiasm at work.  The Veteran reported that he has an exaggerated startle and has been counseled, threatened, and reprimanded at work. 

The examiner diagnosed PTSD and assigned a GAF score of 50.  The VA examiner also concluded that the Veteran's PTSD symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self- care and conversation. 

The Veteran was seen at the Green Bay Vet Center in May 2011, where he reported suicidal thoughts, feelings of hopelessness and despair, low energy, lack of motivations, difficulty sleeping, irritability and difficulty concentrating.  On mental status examination, the Veteran's appearance was neat, his manner was anxious.  His intelligence was average and speech was appropriate.  He was oriented in time, place, and person.  His memory function was normal, his affect was anxious, and his judgment was fair.  May 2011 to December 2012 treatment records from Green Bay Vet Center also show complaints of depression, sleeping difficulties, nightmares, low energy, fatigue, irritability and difficulty concentrating.  

The Veteran was afforded another VA examination in December 2011.  The VA examiner noted that the Veteran exhibits a depressed mood, anxiety, chronic sleep impairment, difficulty understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  In addition, the Veteran reported increased seclusion, nightmares occurring 3 to 4 times a week as well as a startle response when a woman in his apartment complex frequently slams her door.  

With regard to social functioning, the Veteran reported continued difficulty with "being moody" and avoiding socialization.  He expressed difficulty meeting people and stated that he avoids dating.  The Veteran has one son and three daughters.  He stated that he speaks to his son on a weekly basis and he tries to remain involved in his teenage daughter's life.  However, he only speaks to his adult daughters two or three times a year, primarily due to their lack of interest.  The Veteran described his work history and indicated that he was fired as a mechanical assembler because he "couldn't get along with others."  The Veteran also stated that his knee replacement contributed to the firing.  While working as a bartender, the Veteran reported that he has been called into the office by his supervisor due to coworker's complaints of his "insistence on doing things his way."  The Veteran indicated a preference for working alone.  He also stated that he has missed work in the past due to feelings of anxiety or depression.  However, these symptoms have improved since medication.  He reported that his mood occasionally impacts his productivity at work and that his mind tends to wander.  He also noted that he can follow instructions, but does not like when others take control.  Lastly, the Veteran mentioned that he "got in trouble with [his] supervisor," because he declined problem solving with others.  The Veteran stated that he has no desire to participate in such an activity with "others who were never in the service."

On mental status examination, the Veteran's was clean, well groomed, and dressed casually.  His mood was euthymic and affect was commensurate.  His thought process was linear and free from psychotic content.  He was oriented as to person, place and time.  He was able to effortlessly execute concentration tasks.  His interpretation of abstract phrases was concrete in nature.  He denied suicidal or ritualistic behaviors.  The VA examiner noted that the Veteran struggled with recalling the names of his extended family and recently learned names and addresses.  

The examiner diagnosed PTSD and assigned a GAF score of 45.  The VA examiner also concluded that the Veteran's PTSD symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self- care and conversation.  In regards to the Veteran's ability to work, the VA examiner found that the Veteran's PTSD does not render him unable to secure and maintain substantially gainful employment.  In providing this opinion, the examiner noted that the Veteran is employed as a bartender and expressed that his ideal job would be in customer service.  

Records from the Social Security Administration (SSA) show that the Veteran is in receipt of disability benefits for PTSD and bipolar disorder, with a disability onset of September 2011.  SSA records further show that the Veteran was afforded a mental status examination in January 2012, where he presented with a history of multiple anxiety disorders, bipolar disorder, anxiety disorder, panic disorder, and PTSD.  The physician noted that the Veteran attempted to commit suicide, which resulted in a two-week hospitalization in 2000.  On examination, the Veteran was casually groomed and dressed.  There was no impairment in his sensory processing.  He was cooperative with the evaluation and appeared to put forth good effort in all tasks presented to him.  His mood, however, was depressed and his affect was anxious.  The Veteran complained of depression, anhedonia, social withdrawal, low self-esteem, irritability, appetite disturbance, and lack of motivation.  The Veteran denied suicidal thoughts, delusions, hallucinations and paranoid ideation.  The physician noted that the Veteran's concentration was poor.  However, his knowledge was consistent with his age and vocational level and he was able to engage in simple abstract reasoning.  The physician noted that the Veteran lives a constricted lifestyle.  He is able to perform chores and errands as needed, although he will not leave his apartment unless it is absolutely necessary.  The Veteran reported that the does not have any social contacts and prefers to be by himself.  He also stated that he has been "[talked] to" on several occasions because of his behaviors towards customers at work.  The physician diagnosed with PTSD, bipolar disorder, generalized anxiety disorder, personality disorder.  He was assigned a GAF score of 50 to 55. 

The Veteran was seen by a VA provider from January 2012 to August 2013.  At each of these visits, the Veteran was alert, and oriented.  His affect was well- modulated, and his mood was "okay."  His thought process was fluent and thought content was germane and appropriate to conversation.  There was no overt psychosis or manic symptoms noted.  The Veteran also denied any suicidal or homicidal ideation.   

The Veteran was afforded another VA examination in September 2013, where the Veteran complained of depression, anxiety, and nervousness in crowds.  The Veteran stated that he feels "that his mind is cloudy."  He also reported paranoia, periods of low motivation concurrent with low mood and increased anxiety.  He indicated that he continues to have irritability and is "always angry about something."  He sleeps 4-5 hours per night.  He reported restless sleep related to worries and frequent urination.  He also reported daily nightmare, problems with memory, and paying attention during conversations.  He stated that he has low energy on some days and avoids contact with others on those days. 

Socially, the Veteran reported no new romantic relationships.  Although he noted that he has made a new friendship in recent months and this friend accompanied him to the examination.  He noted that his relationships with his children are sporadic.  However, he does have regular contact with his daughter that lives nearby.  He has no contact with his siblings.  The Veteran stated that he lives in a senior living apartment and has had no problems in this environment.  He is capable of performing daily activities, such as laundry, dishes, grocery shopping, showering, and picking his daughter up from school.  In his free time, the Veteran stated that he enjoys walking, disc golf, building model cars and biking.  He reported that he is nervous in crowds and that he has limited participation in volunteer or church activities. 

The Veteran indicated that he was fired from his job in September 2011.  He stated that he was "moody" and "couldn't get along with people."  The Veteran also reported that he quit a bartending job due to irritability with other and conflicts with patrons.  

On mental status examination, the Veteran's was clean, well groomed, and dressed casually.  His posture and gait were normal.  Speech was clearly articulated.  He was oriented as to person, place and time.  His answers to questions were logical and relevant.  There was no evidence of any psychosis.  The Veteran denied any auditory or visual hallucinations.  His attention and concentration were good throughout the examination and his memory appeared to be intact.  The Veteran denied any current suicidal ideation or thoughts of hurting others.  His affect was generally full and mildly dysphoric and anxious.   

The VA examiner noted that the Veteran exhibits a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintain effective work and social relationships, and difficulty in adapting to stressful circumstances.  She diagnosed PTSD and assigned a GAF score of 53.  The VA examiner also concluded that the Veteran's PTSD symptoms result in occupational and social impairment with reduced reliability and productivity. 

After a review of all the evidence, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent.  Throughout the appeal period, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to disturbances in mood and motivation, and difficulty in establishing and maintaining social relationships.  Specifically, the Veteran suffers from a depressed mood, anxiety, suspiciousness, chronic sleep impairment, irritability, social isolation and mild memory loss.  

The Veteran does not demonstrate symptomatology associated with the schedular criteria required for the next higher 70 percent disability rating.  The evidence does not show the Veteran has occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood.  Although the evidence shows that the Veteran suffers from a depressed mood and has problems maintaining relationships at work, there is no evidence that he has deficiencies in most areas such as family relations, judgment or thinking.  In fact, the Veteran has a relationship with his children.  He reported during his VA examinations that he tries to be involved in his youngest daughter's life and he picks her up from school every day.  Although he has been divorced several times, the Veteran is also able to establish friendships.  During the September 2013 VA examination, the Veteran reported that he has developed a new friendship and engages in social activities such as disc golf, building model cars and biking.  At the November 2014 hearing, the Veteran also reported that he was recently married.  Additionally, the Veteran does not exhibit obsessional rituals which interfere with routine activities, speech that is illogical, obscure, or irrelevant, spatial disorientation, near-continuous panic or depression affecting the ability to function independently or neglect of personal appearance and hygiene.  In fact, mental status examinations conducted throughout the course of this appeal, show that the Veteran was oriented as to person, place and time.  His appearance was clean and well groomed.  Examiners also noted that his speech was logical and thought process was linear.  

Lastly, the Board notes that the Veteran has been assigned GAF scores ranging from 50 to 55, which reflect moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  The Veteran has been assigned a GAF score of 45, however, the majority of his GAF scores range from 50 to 55, which the Board finds are more reflective of his symptoms. 

The Board is aware that the VA examinations note that the Veteran has difficulty adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships; two symptoms listed in the criteria for a 70 percent rating.  However, the 50 percent disability evaluation accounts for the Veteran's social and occupational impairment, as caused by all of his symptoms.  As stated above, the Veteran does not exhibit occupational and social impairment with deficiencies in most areas. 

With respect to suicidal ideation, the record contains some isolated vague reports of occasional suicidal ideation.  However, the majority of VA records during the appeal period indicate that the Veteran denied having suicidal ideation and VA examinations of December 2011 and September 2013 all reflect the absence of suicidal/homicidal ideation.  Given the lack of evidence of chronic suicidal ideation, as well as the lack of presentation of other manifestations consistent with a 70 percent level of impairment, the Board finds that the criteria for a 70 percent evaluation are not met for any portion of the appeal period. 

As the criteria for the next, higher, 70 percent rating are not met, it logically follows that the criteria for an even higher rating of 100 percent-is likewise not met.

The Board is sympathetic to the Veteran's contentions that his service-connected PTSD warrants an increased evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130  with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2014).

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability. The Veteran's disability is manifested by impairment in social and occupational functioning. The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

A disability rating in excess of 50 percent for PTSD is denied.



REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran has asserted that his PTSD symptoms have prevented him from maintaining employment.  Furthermore, in his December 2011 and September 2013 VA examinations, the Veteran reported being fired and quitting jobs because he was "moody" and "couldn't get along with people."  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.

However, the Veteran has not received a recent VA examinations addressing TDIU.  The most recent VA examination addressing unemployability was in December 2011, where the examiner found that the Veteran's PTSD does not render him unable to secure and maintain substantially gainful employment.  In providing this opinion, the examiner noted that the Veteran is employed as a bartender and expressed that his ideal job would be in customer service.  However, subsequent to the December 2011 VA examination, the Veteran quit his job as a bartender due to conflicts with patrons and began receiving SSA disability benefits for his PTSD.  Thus, a new examination should be obtained addressing whether the Veteran is unemployable.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected PTSD and coronary artery disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected PTSD and coronary artery disease on his ability to engage in any type of full-time employment, and whether, in the examiner's opinion, the service-connected PTSD and coronary artery disease are of such severity to result in unemployability during the appeal period.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected PTSD and coronary artery disease on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

2. After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


